DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the state machine circuit identify operation modes associated with the tracker circuit recited in claim 1, plurality of states of the state machine circuit are mapped in accordance with a mapping scheme and a transition between the operational modes of the tracker circuit is define based on mapping the operational modes to trajectories recited in claim 2, states of the state machine circuit are mapped by utilizing allowable transitions and forbidden transitions associated with Gray mapping recited in claim 4, plurality of states are divided into multiple subsets of states and each subset of states is associated with a different operation mode recited in claim 6, plurality of states of the state machine circuit further identify at least one inactive operational mode recited in claim 7, at least one inactive operational mode comprises one or more of an off mode and a standby mode and an idle mode recited in claim 8, operational modes comprise an average power tracking mode recited in claim 10, operational modes comprise a non-tracking mode recited in claim 11, wherein the plurality of states of the state machine circuit identify operational modes associated with the tracker circuit and wherein a transition between the operational modes of the tracker circuit recited in claim 12, a transition between the operational modes of the tracker circuit is defined based on mapping the operational modes to trajectories recited in claim 13, the state machine circuit are mapped by utilizing allowable transitions associated with Gray mapping recited in claim 14, the states of the state machine circuit are mapped by utilizing allowable transitions and forbidden transitions associated with Gray mapping recited in claim 15, the forbidden transition is used to indicate a transition between the operational modes recited in claim 16, the plurality of states are divided into multiple subsets of states and each subset of states is associated with a different operational mode recited in claim 17, and the operational modes comprise an average power tracking mode recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (Fig. 3B).
Regarding claim 1, Das et al (Fig. 3B) discloses an amplifier circuit comprising the element 50 which is functionally equivalent to the claimed state machine circuit which comprises a plurality of states [It should be noted that the SUPPLY CONTROL signal (output signal of 50) has a capability to adjust the amplifier 26 into the different operating modes of the operations. For certain voltage ranges of the supply voltages apply to the amplifier corresponds to an active mode, certain voltage ranges of the supply voltages apply to the amplifier corresponds to a saturation mode and certain voltage ranges of the supply voltages apply to the amplifier corresponds to an inactive mode. Therefore, these voltage ranges are functionally equivalent and correspond to the claimed plurality of states and which (plurality of voltage ranges) functionally equivalent to the operational modes associated with the tracker circuit 20.] and wherein the plurality of states of the state machine circuit (50) identify operational modes (active mode, saturation mode, inactive mode) associated with the tracker circuit (20) and wherein each operational mode (active mode or inactive mode or saturation mode or cutoff mode) comprises one or more voltage levels respectively associated therewith, and wherein a transition between the operational modes (going from the active mode to cutoff mode) of the tracker circuit (20) is controlled by a digital selection signal (output signal of 42) received from a digital communication interface.
Regarding claim 7, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Regarding claim 8, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Regarding claims 9 and 19, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Regarding claims 10 and 20, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Regarding claim 11, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Regarding claim 12, Das et al (Fig. 3B) discloses an amplifier circuit comprising the element 20 which is functionally equivalent to the claimed tracker circuit which is configured to provide a variable supply voltage (SUPPLY CONTROL) to a power amplifier circuit (26), wherein the tracker circuit (20) comprises the element 50 which can be read as the claimed state machine circuit (50) which comprises a plurality of states {It should be noted that the SUPPLY CONTROL signal (output signal of 50) has a capability to adjust the amplifier 26 into the different operating modes of the operations. For certain voltage ranges of the supply voltages to the amplifier corresponds to an active mode, certain voltage ranges of the supply voltages to the amplifier corresponds to a saturation mode, and certain voltage ranges of the supply voltages to the amplifier corresponds to an inactive mode. Therefore, these voltage ranges correspond to the claimed plurality of states and which (voltage ranges) indicates operational modes associated with the tracker circuit 20.] and wherein the element 50 which is functionally equivalent to the claimed state machine circuit has a plurality of states which identify operational modes associated with the tracker circuit (20) and wherein each operational mode (active mode or inactive mode or saturation mode or cutoff mode) comprises one or more voltage levels respectively associated therewith, and wherein a transition between the operational modes (going from the active mode to cutoff mode) of the tracker circuit (20) is controlled by a digital selection signal (output signal of 42) received from a digital communication interface, and the element 42 which is functionally equivalent to the level selector circuit and configured to generate the digital selection signal (output signal of 42) based on a measurement of a parameter associated with the element 26 which is functionally equivalent to the claimed PA circuit. 
Regarding claim 18, exactly same as the previous office action dated 3/4/22 except for that the rejection is under 103 rejection.
Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 2-6 and 8-21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843